DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on August 8, 2022, Applicant amended claims 1, 5, 8, 15, 19, and 21.
Applicant added new claims 23 and 24.
In the non-final rejection of February 9, 2022, Examiner objected to the Specification. Applicant amended the Specification and Figure 4. Objection is withdrawn.
Examiner rejected claims 1-8 and 15-22 under 35 U.S.C. 112(b). Applicant amended the Specification and Figure 4. Rejection is withdrawn.
Currently, claims 1-8 and 15-22 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 23, lines 1-2 recite: wherein said spinal roof “pivotably connects to said hinge and attaches to said clevis at opposite ends”; however, such is new matter not described in the Specification. The Specification (paragraph [0004]) differently recites: The protection cover connects to the holder by a hinge and “pivots along the hinge”. The Specification (paragraph [0018]) differently recites: The cover 340 “includes an overhang clevis 370”.
	In regards to claim 24, lines 1-2 recite: wherein said spinal roof “pivotably connects to said hinge and attaches to said clevis at opposite ends”; however, such is new matter not described in the Specification. The Specification (paragraph [0004]) differently recites: The protection cover connects to the holder by a hinge and “pivots along the hinge”. The Specification (paragraph [0018]) differently recites: The cover 340 “includes an overhang clevis 370”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 23, lines 1-2 recite: wherein said spinal roof pivotably connects to said hinge and attaches to said clevis “at opposite ends”. It is unclear which component the “opposite ends” are part of.
	In regards to claim 24, lines 1-2 recite: wherein said spinal roof pivotably connects to said hinge and attaches to said clevis “at opposite ends”. It is unclear which component the “opposite ends” are part of.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bracken et al (US 2009/0143742).


    PNG
    media_image1.png
    763
    1173
    media_image1.png
    Greyscale

Regarding claim 1, Bracken et al. discloses a stabilization device (“securement system 80” of Fig. 8-17) for attaching an instrument (“medical article 60” of Fig. 16-17, see [0056], lines 6-15 and note, “The securement system and devices disclosed herein can be successfully utilized in connection with many types of medical articles”) along a phlebostatic axis of a patient's torso (see [0119] and note, “In order to secure a medical article 60 to a patient using the securement system 80, the base 90 is attached to the patient, such as to the patient's skin, at a location where the medical article 60 is to be located”) that intersects sternal and midchest lines orthogonal to a normal line approximately coinciding with said phlebostatic axis (Examiner notes how the limitations “for attaching an instrument along a phlebostatic axis of a patient’s torso that intersects sternal and midchest lines orthogonal to a normal line approximately coinciding with said phlebostatic axis” corresponds merely to a functional recitation. Furthermore, Examiner concludes that the stabilization device of Bracken et al. is entirely capable of attaching the instrument at this location because [0119] and [0098], lines 1-6 indicates that the device is positioned on the patient’s skin via an adhesive at the location where the instrument is to be located), said instrument (60) having a tether to a monitor (Examiner notes that success of the stabilization device to perform the aforementioned functions is not affected by providing the medical instrument with a tether to a monitor and further reiterates that Bracken et al. discloses, “The securement system and devices disclosed herein can be successfully utilized in connection with many types of medical articles” in [0056], lines 6-15), said stabilization device (80) comprising: a flexible pad (“adhesive layer 92” of Fig. 11-12 and “liner, such as a silicone coated polyester film” of [0099]) that contacts the torso along the phlebostatic axis (see [0119] indicating that stabilization device can be placed on skin wherever the instrument is intended to be used); an instrument holder (“base 90” of Fig. 11-14) disposed on said pad (92 and “liner”, see [0098], lines 1-6 and note, “An adhesive layer 92 is provided on at least a portion of the lower surface of the base 90 for adhering to the patient.”), said holder (90) including a clamp (“plurality of tentacles 114” of Fig. 11-17, see Fig. 17 and [0107] indicating how “enables a medical article to be placed beneath the tentacles 114, and a closed position, which is illustrated in FIG. 11 and presses the tentacles down on top of a medical article (not shown in FIG. 11)” and note how, because the “tentacles 114” press down on top of the medical device, the “tentacles 114” correspond to a clamp) extending directly outward therefrom (see Fig. 11 illustrating how the each element of the clamp contacts an upper surface of said holder and extends directly outward therefrom towards a lower surface of “body member 112”) to inhibit translational motion of the instrument (60) within said holder (90) along the midchest and normal lines (see Fig. 17 above and see [0058] indicating how, surface tension between the clamp and the instrument may be sufficiently high to “inhibit longitudinal motion and/or rotation of the medical article with respect to the securement system” and further note how, therefore, the holder may be aligned parallel with and intersecting the sternal line such that translation of the instrument within said holder along the midchest and normal lines is inhibited due to the inhibition of longitudinal motion of the instrument by the clamp); and a protection cover (“body member 112”, “hinged member 116”, and “connection member 118” of Fig. 11-14) that connects to said holder (90) by a hinge (“hinge 117” of Fig. 11-14) and pivots along said hinge (117) to swing between an open position (see Fig. 12) and a close position (see Fig. 11 and Fig. 17), said cover (112/116/118) being disposed on said holder (90) towards an extremity of the midchest line (see Fig. 8 and Fig. 11 and note how the holder may be positioned on the patient’s torso such that the holder is aligned with the midchest line and note how, therefore, the cover is disposed on said holder such that the free end of the cover is oriented towards an extremity of the midchest line) and aligned tangent to said pad (see Fig. 11-12 illustrating how the cover swings between the open position and the close position via said hinge between the cover and the instrument holder and note how the cover may, therefore, be aligned tangent to said pad in a manner which is consistent with Fig. 3 and Fig. 4 of the instant application), said cover (112/116/118) including a spinal roof (“body member 112” of Fig. 11-14, see Fig. 11-14 and note how the “body member 112” connects “hinged member 116” and “connection member 118” to one another and forms a portion of the roof which covers the instrument holder such that “body member 112” corresponds to a spinal roof) that aligns substantially along the midchest line (see Fig. 8 and Fig. 11 and note how the holder may be positioned on the patient’s torso such that the holder is aligned with the midchest line and note how, therefore, the spinal roof similarly substantially aligns along the midchest line) flanked by adjacent walls (“hinged member 116” and “connection member 118” of Fig. 11-14, see Fig. 11 illustrating how the spinal roof is flanked to the left and to the right by the adjacent walls) to inhibit translational motion of the instrument from the holder along the sternal line (see Fig. 17 above and see [0059] indicating how, “a portion of the medical article may be surrounded and closely held by the tentacles to form a stable mount. Because the medical article may be held on a plurality of sides, movement of the medical article is inhibited” and further note how, therefore, the holder may be aligned parallel with and intersecting the sternal line such that translational motion of the instrument holder along the sternal line is inhibited by the cooperative engagement of the “hinge member 116” with the “hinge 117” and the “connection member 118” with the “retaining member 104” such that the protection cover is swung from the open position to the close position where a portion of the medical articles is closely held by the clamp), wherein in said close position said cover (112/116/118) encloses said clamp (114) and the instrument (60, see Fig. 17 illustrating how in said close position, the clamp and the instrument are enclosed by the cover). 
Regarding claim 2, Bracken et al. discloses the stabilization device according to claim 1, further including on said pad (92 and “liner”), opposite said holder (90), an adhesive foot (92 of Fig. 11-14, see [0098], lines 1-6) with a peelably removable film (“liner” see [0099]) that exposes said foot upon removal of said film for disposition on the torso (see [0099], lines 1-3 and [0119] indicating that stabilization device can be placed on skin wherever the instrument is intended to be used).
Regarding claim 6, Bracken et al. discloses the stabilization device according to claim 1, wherein said cover (112/116/118) includes at least one gap (see Fig. 11 illustrating how a gap exists between “hinged member 116” and “connection member 118”) along a periphery of each of said adjacent walls (116/118, see Fig. 11 and note how the gap is formed along the inward-facing periphery of each of the side walls) to avoid contact with the tether in said close position (see Fig. 11 and Fig. 17 illustrating how the gap prevents the cover from contacting and interfering with “medical article 60” and would, therefore, also prevent the cover from contacting a tether when the device is in the close position depicted in Fig. 11 and Fig. 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bracken et al, as applied to claim 1 above.
Regarding claim 3, in the embodiment of a stabilization device (80) of Figures 8-17, Bracken et al. discloses all of the limitations of claim 1. Through this embodiment, however, Bracken et al. does not disclose wherein said pad is composed of a breathable fabric.
In an alternative embodiment, Bracken et al. teaches a stabilization device (250 of Fig. 25-36) comprising a flexible pad (260 of Fig. 25-26) which is composed of tricot (see [0139], lines 1-3). In [0014], lines 2-4 of the instant application, the applicant states that tricot is a breathable fabric. Bracken et al., therefore, teaches a stabilization device (250) wherein said pad (260) is composed of a breathable fabric (see [0139, lines 1-3 of Bracken et al.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the pad disclosed in Figures 8-17 of Bracken et al. in favor for the flexible pad composed of breathable fabric taught by Bracken et al. through the embodiment shown in Figures 25-36. Doing so provides a flexible pad that is composed of a breathable fabric which was already a well-known design in the art prior to the effective filing date of the claimed invention. Additionally, one of ordinary skill in the art before the effective filling date of the claimed invention would recognize that making the pad from a breathable fabric would increase the level of comfort experienced by a patient wearing the stabilization device by increasing the amount of ventilation at the location of the device. 
Regarding claim 4, in the embodiment of a stabilization device (80) of Figures 8-17, Bracken et al. discloses all of the limitations of claim 1. Through this embodiment, however, Bracken et al. does not disclose wherein said pad is composed of a foam sheet.
In an alternative embodiment, Bracken et al. teaches a stabilization device (250 of Fig. 25-36) comprising a flexible pad (260 of Fig. 25-26) is composed of a foam sheet (see [0139], line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the pad disclosed in Figures 8-17 of Bracken et al. in favor for the flexible pad composed of a foam sheet taught by Bracken et al. through the embodiment shown in Figures 25-36. Doing so provides a flexible pad that is composed of a foam sheet which was already a well-known design in the art prior to the effective filing date of the claimed invention. Additionally, one of ordinary skill in the art before the effective filling date of the claimed invention would recognize that making the pad from a foam sheet would increase the level of comfort experienced by a patient wearing the stabilization device by serving as a cushion following inadvertent dislodgements of the device. 
Regarding claim 5, Bracken et al. discloses the stabilization device according to claim 1, wherein said cover (112/116/118) latches to a tang (retaining member 104) on said holder (90) in said close position (see Fig. 11) and unlatches in said open position (see Fig. 12, and [0105], lines 5-6 and note, “The connection member 118 can engage and be secured by the latch 100”) separating said cover from said tang opposite said extremity of the midchest line (see Fig. 12 illustrating how, in the open position, the cover is orthogonal to the midchest line and, therefore, opposite said extremity of the midchest line since the cover no longer extends towards the extremity of the midchest line). However, Bracken et al does not teach wherein said cover includes a clevis that latches to the tang on said holder in said close position and unlatches in said open position separating said clevis from said tang opposite said extremity of the midchest line, as Bracken et al instead teaches wherein said cover includes an interlock section (119) that latches to the tang on said holder in said close position (Figure 11) and unlatches in said open position separating said interlock section from said tang opposite said extremity of the midchest line (Figure 12).
Bracken et al (paragraph [0112]) states that “the interlock section 119 may include a recess that accepts a corresponding protrusion on the latch 100 or the base 90”, which is similar to a clevis having a recess within which a tang is accepted. Thus, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to modify the cover including the interlock section (119) including the recess, of the device of Bracken et al, to be a clevis, as Applicant has not disclosed that such a structure of the cover provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the cover including the interlock section (119) including the recess, as taught by Bracken et al, as a person of ordinary skill in the art would have known how to select a latching mechanism between the cover and the holder that efficiently holds the cover and the holder in the close position for holding the instrument while efficiently separating to an open position of the cover and the holder for releasing the instrument.
Regarding claim 23, in the modified device of Bracken et al, Bracken et al teaches wherein said spinal roof (112) pivotably connects to said hinge (117) (Figures 11-12) and attaches to said interlock section (119) at opposite ends (Figures 11-12); however, Bracken et al does not teach that said interlock section is a clevis.
Bracken et al (paragraph [0112]) states that “the interlock section 119 may include a recess that accepts a corresponding protrusion on the latch 100 or the base 90”, which is similar to a clevis having a recess within which a tang is accepted. Thus, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to modify the interlock section (119) including the recess, of the modified device of Bracken et al, to be a clevis, as Applicant has not disclosed that such a structure of the cover provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the cover including the interlock section (119) including the recess, as taught by Bracken et al, as a person of ordinary skill in the art would have known how to select a latching mechanism between the cover and the holder that efficiently holds the cover and the holder in the close position for holding the instrument while efficiently separating to an open position of the cover and the holder for releasing the instrument.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bracken et al, as applied to claim 1 above, and further in view of Wright et al (US 2010/0114034).
Regarding claim 7, Bracken et al. discloses all of the limitations of claim 1. Bracken et al. does not, however, disclose the stabilization device further including a swivel joint between said pad and said holder for angular independence therebetween about the phlebostatic axis, said swivel joint comprising an annular race on said holder that turns in a circular groove on said pad. 
Wright et al. teaches a stabilization device (“securing device 10” of Fig. 1-3) having a flexible pad (“pad 80” and “base 40” of Fig. 2A), an instrument holder (“retainer 20” of Fig. 1) disposed on said pad (80/40, see Fig. 2A illustrating how the retainer is disposed on the pad). Wright et al. further teaches the stabilization device (10) including a swivel joint (“base 40” and “attachment lip 22” of Fig. 1-3) between said pad (80/40) and said holder (20, see Fig. 2A illustrating how swivel joint is between pad and holder) for angular independence therebetween (see [0045], lines 16-19 indicating how, “Indeed, the base 40 and retainer 20 may be attached and configured in any manner suitable to allow for rotational or swivel movement between them”), said swivel joint (40/22) comprising an annular race (“attachment lip 22” of Fig. 1) on said holder (20, see Fig. 1 illustrating how the annular race is on said holder) that turns in a circular groove (“inner surface 46” of Fig. 1) on said pad (80/40, see Fig. 1 illustrating how the groove is on said pad).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stabilization device of Bracken et al. such that the device further includes the swivel joint of Wright et al. by providing the pad of Bracken et al. with the base having the circular groove and by providing the holder with the annular race as is taught by Wright et al. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Furthermore, such a modification would be advantageous because it allows for swivel motion between the holder and the flexible pad (see [0045], lines 16-19 of Wright et al.). Furthermore, since the stabilization device of Bracken et al. may be positioned along the phlebostatic axis of a patient’s torso, such a modification further provides a swivel joint between said pad and said holder for angular independence therebetween about the phlebostatic axis. 
Regarding claim 8, Bracken et al. in view of Wright et al. teaches the stabilization device according to claim 7. Bracken et al. further teaches wherein said spinal roof (112) and said adjacent walls (116/118) of said cover (112/116/118) comprise a unit (see Fig. 11-15 illustrating how the spinal roof and adjacent walls are directly connected to one another such that they cooperatively define and comprise a unit).

Claims 15-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bracken et al, and further in view of Wright et al.
Regarding claim 15, Bracken et al. discloses a stabilization device (“securement system 80” of Fig. 8-17) for attaching an instrument (“medical article 60” of Fig. 16-17, see [0056], lines 6-15 and note, “The securement system and devices disclosed herein can be successfully utilized in connection with many types of medical articles”) along a phlebostatic axis of a patient's torso (see [0119] and note, “In order to secure a medical article 60 to a patient using the securement system 80, the base 90 is attached to the patient, such as to the patient's skin, at a location where the medical article 60 is to be located”) that intersects sternal and midchest lines orthogonal to a normal line approximately coinciding with said phlebostatic axis (Examiner notes how the limitations “for attaching an instrument along a phlebostatic axis of a patient’s torso that intersects sternal and midchest lines orthogonal to a normal line approximately coinciding with said phlebostatic axis” corresponds merely to a functional recitation. Furthermore, Examiner concludes that the stabilization device of Bracken et al. is entirely capable of attaching the instrument at this location because [0119] and [0098], lines 1-6 indicates that the device is positioned on the patient’s skin via an adhesive at the location where the instrument is to be located), said instrument (60) having a tether to a monitor (Examiner notes that success of the stabilization device to perform the aforementioned functions is not affected by providing the medical instrument with a tether to a monitor and further reiterates that Bracken et al. discloses, “The securement system and devices disclosed herein can be successfully utilized in connection with many types of medical articles” in [0056], lines 6-15), said stabilization device comprising: a flexible pad (“adhesive layer 92” of Fig. 11-12 and “liner, such as a silicone coated polyester film” of [0099])  that contacts the torso along the phlebostatic axis (see [0119] indicating that stabilization device can be placed on skin wherever the instrument is intended to be used); an instrument holder (“base 90” of Fig. 11-14) disposed on said pad (92 and “liner”, see [0098], lines 1-6 and note, “An adhesive layer 92 is provided on at least a portion of the lower surface of the base 90 for adhering to the patient.”), said holder (90) including a clamp (“plurality of tentacles 114” of Fig. 11-17, see Fig. 17 and [0107] indicating how “enables a medical article to be placed beneath the tentacles 114, and a closed position, which is illustrated in FIG. 11 and presses the tentacles down on top of a medical article (not shown in FIG. 11)” and note how, because the “tentacles 114” press down on top of the medical device, the “tentacles 114” correspond to a clamp) extending directly outward therefrom (see Fig. 11 illustrating how the each element of the clamp contacts an upper surface of said holder and extends directly outward therefrom towards a lower surface of “body member 112”) to inhibit lateral motion of the instrument (60) within said holder (90) along the midchest and normal lines (see Fig. 17 above and see [0058] indicating how, surface tension between the clamp and the instrument may be sufficiently high to “inhibit longitudinal motion and/or rotation of the medical article with respect to the securement system” and further note how, therefore, the holder may be aligned parallel with and intersecting the sternal line such that translation of the instrument within said holder along the midchest and normal lines is inhibited due to the inhibition of longitudinal motion of the instrument by the clamp); a protection cover (“body member 112”, “hinged member 116”, and “connection member 118” of Fig. 11-14) that connects to said holder (90) by a hinge (“hinge 117” of Fig. 11-14) and pivots along said hinge (117) to swing between open and close positions (see Fig. 12 and Fig. 11 illustrating how the protection cover may swing between open and close positions by pivoting along said hinge), said cover (112/116/118) being disposed on said holder (90) towards an extremity of the midchest line (see Fig. 8 and Fig. 11 and note how the holder may be positioned on the patient’s torso such that the holder is aligned with the midchest line and note how, therefore, the cover is disposed on said holder such that the free end of the cover is oriented towards an extremity of the midchest line) and aligned tangent to said pad (see Fig. 11-12 illustrating how the cover swings between the open position and the close position via said hinge between the cover and the instrument holder and note how the cover may, therefore, be aligned tangent to said pad in a manner which is consistent with Fig. 3 and Fig. 4 of the instant application), said cover (112/116/118) including a spinal roof (“body member 112” of Fig. 11-14, see Fig. 11-14 and note how the “body member 112” connects “hinged member 116” and “connection member 118” to one another and forms a portion of the roof which covers the instrument holder such that “body member 112” corresponds to a spinal roof) that aligns substantially along the midchest line (see Fig. 8 and Fig. 11 and note how the holder may be positioned on the patient’s torso such that the holder is aligned with the midchest line and note how, therefore, the spinal roof similarly substantially aligns along the midchest line) flanked by adjacent walls (“hinged member116” and “connection member118” of Fig. 11-14, see Fig. 11 illustrating how the spinal roof is flanked to the left and to the right by the adjacent walls) to inhibit translational motion of the instrument from the holder along the sternal line (see Fig. 17 above and see [0059] indicating how, “a portion of the medical article may be surrounded and closely held by the tentacles to form a stable mount. Because the medical article may be held on a plurality of sides, movement of the medical article is inhibited” and further note how, therefore, the holder may be aligned parallel with and intersecting the sternal line such that translational motion of the instrument holder along the sternal line is inhibited by the cooperative engagement of the “hinge member 116” with the “hinge 117” and the “connection member 118” with the “retaining member 104” such that the protection cover is swung from the open position to the close position where a portion of the medical articles is closely held by the clamp); wherein in said close position (see Fig. 11 and Fig. 17 illustrating the close position) said cover (112/116/118) encloses said clamp (114) and the instrument (60, see Fig. 17 illustrating how in said close position, the clamp and the instrument are enclosed by the cover). Bracken et al. does not, however, disclose wherein the stabilization device comprises an annular race on said holder that turns in an annular groove on said pad for angular independence therebetween about the phlebostatic axis.
Wright et al. teaches a stabilization device (“securing device 10” of Fig. 1-3) having a flexible pad (“pad 80” and “base 40” of Fig. 2A), an instrument holder (“retainer 20” of Fig. 1) disposed on said pad (80/40, see Fig. 2A illustrating how the retainer is disposed on the pad). Wright et al. further teaches the stabilization device (10) including a swivel joint (“base 40” and “attachment lip 22” of Fig. 1-3) between said pad (80/40) and said holder (20, see Fig. 2A illustrating how swivel joint is between pad and holder) for angular independence therebetween (see [0045], lines 16-19 indicating how, “Indeed, the base 40 and retainer 20 may be attached and configured in any manner suitable to allow for rotational or swivel movement between them”), said swivel joint (40/22) comprising an annular race (“attachment lip 22” of Fig. 1) on said holder (20, see Fig. 1 illustrating how the annular race is on said holder) that turns in an annular groove (“inner surface 46” of Fig. 1) on said pad (80/40, see Fig. 1 illustrating how the groove is on said pad).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stabilization device of Bracken et al. such that the device further includes the swivel joint of Wright et al. by providing the pad of Bracken et al. with the base having the annular groove and by providing the holder with the annular race as is taught by Wright et al. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Furthermore, such a modification would be advantageous because it allows for swivel motion between the holder and the flexible pad (see [0045], lines 16-19 of Wright et al.). Furthermore, since the stabilization device of Bracken et al. may be positioned along the phlebostatic axis of a patient’s torso, such a modification further provides a swivel joint between said pad and said holder for angular independence therebetween about the phlebostatic axis. 
Regarding claim 16, Bracken et al. in view of Wright et al. the stabilization device according to claim 15. Bracken et al. further teaches the stabilization device including on said pad (92 and “liner”), opposite said holder (90), an adhesive foot (92 of Fig. 11-14, see [0098], lines 1-6) with a peelably removable film (“liner” see [0099]) that exposes said foot upon removal of said film for disposition on the torso (see [0099], lines 1-3 and [0119] indicating that stabilization device can be placed on skin wherever the instrument is intended to be used).
Regarding claim 17, in the embodiment of a stabilization device (80) of Figures 8-17, Bracken et al. in view of Wright et al. teaches all of the limitations of claim 15. Through this embodiment, however, Bracken et al. does not disclose wherein said pad is composed of a breathable fabric.
In an alternative embodiment, Bracken et al. teaches a stabilization device (250 of Fig. 25-36) comprising a flexible pad (260 of Fig. 25-26) which is composed of tricot (see [0139], lines 1-3). In [0014], lines 2-4 of the instant application, the applicant states that tricot is a breathable fabric. Bracken et al., therefore, teaches a stabilization device (250) wherein said pad (260) is composed of a breathable fabric (see [0139, lines 1-3 of Bracken et al.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the pad disclosed in Figures 8-17 of Bracken et al. in view of Wright et al. in favor for the flexible pad composed of breathable fabric taught by Bracken et al. through the embodiment shown in Figures 25-36. Doing so provides a flexible pad that is composed of a breathable fabric which was already a well-known design in the art prior to the effective filing date of the claimed invention. Additionally, one of ordinary skill in the art before the effective filling date of the claimed invention would recognize that making the pad from a breathable fabric would increase the level of comfort experienced by a patient wearing the stabilization device by increasing the amount of ventilation at the location of the device. 
Regarding claim 18, in the embodiment of a stabilization device (80) of Figures 8-17, Bracken et al. in view of Wright et al. teaches all of the limitations of claim 15. Through this embodiment, however, Bracken et al. does not disclose wherein said pad is composed of a foam sheet.
In an alternative embodiment, Bracken et al. teaches a stabilization device (250 of Fig. 25-36) comprising a flexible pad (260 of Fig. 25-26) is composed of a foam sheet (see [0139], line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the pad disclosed in Figures 8-17 of Bracken et al. in view of Wright et al. in favor for the flexible pad composed of a foam sheet taught by Bracken et al. through the embodiment shown in Figures 25-36. Doing so provides a flexible pad that is composed of a foam sheet which was already a well-known design in the art prior to the effective filing date of the claimed invention. Additionally, one of ordinary skill in the art before the effective filling date of the claimed invention would recognize that making the pad from a foam sheet would increase the level of comfort experienced by a patient wearing the stabilization device by serving as a cushion following inadvertent dislodgements of the device. 
Regarding claim 19, Bracken et al. in view of Wright et al. teaches the stabilization device according to claim 15. Bracken et al. further teaches wherein said cover (112/116/118) latches to a tang (104) said holder (90) in said close position (see Fig. 11) and unlatches in said open position (see Fig. 12, and [0105], lines 5-6 and note, “The connection member 118 can engage and be secured by the latch 100”) separating said cover from said tang opposite said extremity of the midchest line (see Fig. 12 illustrating how, in the open position, the cover is orthogonal to the midchest line and, therefore, opposite said extremity of the midchest line since the cover no longer extends towards the extremity of the midchest line). However, Bracken et al does not teach wherein said cover includes a clevis that latches to the tang on said holder in said close position and unlatches in said open position separating said clevis from said tang opposite said extremity of the midchest line, as Bracken et al instead teaches wherein said cover includes an interlock section (119) that latches to the tang on said holder in said close position (Figure 11) and unlatches in said open position separating said interlock section from said tang opposite said extremity of the midchest line (Figure 12).
Bracken et al (paragraph [0112]) states that “the interlock section 119 may include a recess that accepts a corresponding protrusion on the latch 100 or the base 90”, which is similar to a clevis having a recess within which a tang is accepted. Thus, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to modify the cover including the interlock section (119) including the recess, of the modified device of Bracken et al and Wright et al, to be a clevis, as Applicant has not disclosed that such a structure of the cover provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the cover including the interlock section (119) including the recess, as taught by Bracken et al, as a person of ordinary skill in the art would have known how to select a latching mechanism between the cover and the holder that efficiently holds the cover and the holder in the close position for holding the instrument while efficiently separating to an open position of the cover and the holder for releasing the instrument.
Regarding claim 20, Bracken et al. in view of Wright et al. teaches the stabilization device according to claim 15. Bracken et al. further teaches wherein said cover (112/116/118) includes at least one gap (see Fig. 11 illustrating how a gap exists between “hinged member 116” and “connection member 118”) along a periphery of each of said adjacent walls (116/118, see Fig. 11 and note how the gap is formed along the inward-facing periphery of each of the side walls) to avoid contact with the tether in said close position (see Fig. 11 and Fig. 17 illustrating how the gap prevents the cover from contacting and interfering with “medical article 60” and would, therefore, also prevent the cover from contacting a tether when the device is in the close position depicted in Fig. 11 and Fig. 17).
Regarding claim 21, Bracken et al. in view of Wright et al. teaches the stabilization device according to claim 15. Bracken et al. further teaches wherein said spinal roof (112) and said adjacent walls (116/118) of said cover (112/116/118) comprise a unit (see Fig. 11-15 illustrating how the spinal roof and adjacent walls are directly connected to one another such that they cooperatively define and comprise a unit).
Regarding claim 22, Bracken et al. in view of Wright et al. teaches the stabilization device according to claim 15 and further teaches wherein said annular race (“attachment lip 22” of Fig. 1 of Wright et al.) is disposed on a plug (“trunk 21” of Fig. 1 of Wright et al.) that inserts into said holder opposite said clamp (see Fig. 1 of Wright et al. illustrating how the plug inserts into said holder opposite said clamp and further note how, therefore, the stabilization device of Bracken et al. in view of Wright et al. similarly provides wherein said annular race is disposed on a plug that inserts into said holder opposite said clamp).
Regarding claim 24, in the modified device of Bracken et al and Wright et al, Bracken et al teaches wherein said spinal roof (112) pivotably connects to said hinge (117) (Figures 11-12) and attaches to said interlock section (119) at opposite ends (Figures 11-12); however, Bracken et al does not teach that said interlock section is a clevis.
Bracken et al (paragraph [0112]) states that “the interlock section 119 may include a recess that accepts a corresponding protrusion on the latch 100 or the base 90”, which is similar to a clevis having a recess within which a tang is accepted. Thus, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to modify the interlock section (119) including the recess, of the modified device of Bracken et al and Wright et al, to be a clevis, as Applicant has not disclosed that such a structure of the cover provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the cover including the interlock section (119) including the recess, as taught by Bracken et al, as a person of ordinary skill in the art would have known how to select a latching mechanism between the cover and the holder that efficiently holds the cover and the holder in the close position for holding the instrument while efficiently separating to an open position of the cover and the holder for releasing the instrument.

Response to Arguments
Applicant's arguments filed August 8, 2022, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: Bracken fails to teach or suggest, inter alia, a stabilization device for attaching an instrument along a phlebostatic axis of a patient's torso that intersects sternal and midchest lines orthogonal to a normal line approximately coinciding with the phlebostatic axis, including: a flexible pad that contacts the torso along the phlebostatic axis; an instrument holder disposed on the pad, the holder including a clamp extending directly outward therefrom to inhibit translational motion of the instrument within the holder along the midchest and normal lines; and a protection cover that connects to the holder by a hinge and pivots along the hinge to swing between an open position and a close position, the cover being disposed on the holder towards an extremity of the midchest line and aligned tangent to the pad, the cover including a spinal roof that aligns substantially along the midchest line flanked by adjacent walls to inhibit translational motion of the instrument from the holder along the sternal line, wherein in the close position the cover encloses the clamp and the instrument, as recited in claim 1 (Remarks, pages 8-9). Examiner disagrees. Bracken et al teaches the stabilization device of claim 1, as noted in the rejection of claim 1 above.
	In regards to claim 1, Applicant argued: The annotated illustration from Fig. 17 from Bracken identifies midchest and sternal lines, whereas in Fig. 7 Bracken features the device 10 as attaching to a patient's arm via tape 70 draped over the body 12 with the article 60 disposed along a longitudinal axis. Anatomically, the arm might coincidentally be positioned to align with the midchest line or any other torso direction, but Bracken does not teach or suggest this feature. Further, even assuming that the article 60 aligns longitudinally with the midchest line and the body 12 correspondingly to the sternal line, such interpretation directly contravenes Applicant's orientations of a tether substantially aligned with the sterno line. Moreover, Bracken necessitates a separate mechanism for attaching the device 10 to the patient in contrast to Applicant's underside pad for physical contact with the patient (Remarks, page 9). Examiner disagrees. First, the limitation “for attaching an instrument along a phlebostatic axis of a patient’s torso that intersects sternal and midchest lines orthogonal to a normal line approximately coinciding with said phlebostatic axis” is a functional recitation. Bracken et al teaches a stabilization device (“securement system 80” of Fig. 8-17) that is capable of attaching at said location because paragraphs [0119] and [0098], lines 1-6 indicate that the device is positioned on the patient’s skin via an adhesive at the location where the instrument is to be located. Second, claim 1 does not require “a tether substantially aligned with the sterno line”, as argued by Applicant. The tether is not a positively recited structure of the stabilization device, and thus a prior art reference does not have to have a tether in order to anticipate claim 1. A prior art reference need only teach a stabilization device capable of being used with an instrument having a tether. Bracken et al teaches a stabilization device (“securement system 80” of Fig. 8-17) capable of being used with an instrument having a tether, as Bracken et al discloses, “The securement system and devices disclosed herein can be successfully utilized in connection with many types of medical articles” in [0056], lines 6-15). Third, Bracken et al teaches a flexible pad (“adhesive layer 92” of Fig. 11-12 and “liner, such as a silicone coated polyester film” of [0099]) for contacting the patient, such as at the torso of the patient.
	In regards to claim 1, Applicant argued: In contrast to Applicant’s claimed features, Bracken does not teach or suggest a cover with walls that flank a spinal roof (as described supra) to inhibit axial translation of the article 60, but instead has compresses the article 60 by compressible tentacles 14, 114 that protrude from the bridge body 12, 112. While the Office Action accurately comments on the optional utility of tethers, Applicant’s claims recite retention of an instrument contained within a cover for disposal on a patient's torso - the inclusion of the tether in Applicant's description is intended to facilitate understanding of medical context (Remarks, page 10). Examiner disagrees. First, Bracken et al teaches said cover (112/116/118) including a spinal roof (“body member 112” of Fig. 11-14, see Fig. 11-14 and note how the “body member 112” connects “hinged member 116” and “connection member 118” to one another and forms a portion of the roof which covers the instrument holder such that “body member 112” corresponds to a spinal roof) that aligns substantially along the midchest line (see Fig. 8 and Fig. 11 and note how the holder may be positioned on the patient’s torso such that the holder is aligned with the midchest line and note how, therefore, the spinal roof similarly substantially aligns along the midchest line) flanked by adjacent walls (“hinged member 116” and “connection member 118” of Fig. 11-14, see Fig. 11 illustrating how the spinal roof is flanked to the left and to the right by the adjacent walls) to inhibit translational motion of the instrument from the holder along the sternal line (see Fig. 17 above and see [0059] indicating how, “a portion of the medical article may be surrounded and closely held by the tentacles to form a stable mount. Because the medical article may be held on a plurality of sides, movement of the medical article is inhibited” and further note how, therefore, the holder may be aligned parallel with and intersecting the sternal line such that translational motion of the instrument holder along the sternal line is inhibited by the cooperative engagement of the “hinge member 116” with the “hinge 117” and the “connection member 118” with the “retaining member 104” such that the protection cover is swung from the open position to the close position where a portion of the medical articles is closely held by the clamp). Second, the limitation “for attaching an instrument along a phlebostatic axis of a patient’s torso that intersects sternal and midchest lines orthogonal to a normal line approximately coinciding with said phlebostatic axis, said instrument having a tether to a monitor” is a functional recitation. The tether is not a positively recited structure of the stabilization device, and thus a prior art reference does not have to have a tether in order to anticipate claim 1. A prior art reference need only teach a stabilization device capable of being used with an instrument having a tether. Bracken et al teaches a stabilization device (“securement system 80” of Fig. 8-17) capable of being used with an instrument having a tether, as Bracken et al discloses, “The securement system and devices disclosed herein can be successfully utilized in connection with many types of medical articles” in [0056], lines 6-15).
	In regards to claims 15, 7, and 8, Applicant argued: Bracken and Wright, alone or in combination, fail to teach or suggest, inter alia, a stabilization device for attaching an instrument along a phlebostatic axis of a patient's torso that intersects sternal and midchest lines orthogonal to a normal line approximately coinciding with the phlebostatic axis, including: a flexible pad that contacts the torso along the phlebostatic axis; an instrument holder disposed on the pad, the holder including a clamp extending directly outward therefrom to inhibit translational motion of the instrument within the holder along the midchest and normal lines; a protection cover that connects to the holder by a hinge and pivots along the hinge to swing between open position and close positions, the cover being disposed on the holder towards an extremity of the midchest line and aligned tangent to the pad, the cover including a spinal roof that aligns substantially along the midchest line flanked by adjacent walls to inhibit translational motion of the instrument from the holder along the sternal line and the instrument; and an annular race on the holder that turns in an annular groove on the pad for angular independence therebetween about the phlebostatic axis, wherein in the close position the cover encloses the clamp, as recited in claim 15. The swivel joint is also recited in claims 7 and 8 (Remarks, page 11). Examiner disagrees. Bracken et al and Wright et al render obvious the stabilization device of claims 15, 7, and 8, as noted in the rejections of claims 15, 7, and 8 above.
	In regards to claims 15, 7, and 8, Applicant argued: Although Wright teaches a rotational interface, this configuration introduces surface friction across the entire circular area of the retainer 20, instead of being localized to an annular race turning within an annular groove for mitigating this effect, as provided in Applicant’s claims. Applicant concedes that an artisan of ordinary skill might reasonably envision motivation to modify Bracken’s securement device
to incorporate a turn table platform based on its geometry to longitudinally align an article
securely to Wright’s retainer that rotates on a base. However, Applicant respectfully submits
that this combination nonetheless fails to teach or suggest all of Applicant’s claimed features,
including those specifically related to the holder and the race and groove combination (Remarks, page 12). Examiner disagrees. The claims do not exclude surface friction across the entire circular area of the holder. And the claims do not recite structures that mitigate surface friction across the entire circular area of the holder. Wright et al renders obvious a swivel joint (“base 40” and “attachment lip 22” of Fig. 1-3) comprising an annular race (“attachment lip 22” of Fig. 1) on said holder (20, see Fig. 1 illustrating how the annular race is on said holder) that turns in a circular/annular groove (“inner surface 46” of Fig. 1) on said pad (80/40, see Fig. 1 illustrating how the groove is on said pad). A modification of Bracken et al with said swivel joint, of Wright et al, would be advantageous because it allows for swivel motion between the holder and the flexible pad (see [0045], lines 16-19 of Wright et al.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783